Fourth Court of Appeals
                               San Antonio, Texas
                                    December 3, 2021

                                   No. 04-21-00413-CV

     THE CITY OF LAREDO and City of Laredo Municipal Civil Service Commission,
                                 Appellants

                                            v.

                                   Tony H. MORENO,
                                        Appellee

                From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2021-CVK-001767D1
                          Honorable Joe Lopez, Judge Presiding


                                     ORDER

      We grant the motion and order appellant’s brief filed by December 1, 2021.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court